Title: From Alexander Hamilton to Sharp Delany, 4 May 1791
From: Hamilton, Alexander
To: Delany, Sharp


Treasury DepartmentMay 4th. 1791
Sir
I am informed, that a doubt has been made, whether in order to obtain the Credit for two years, for the duties on Teas, according to the Act making provision for the collection of the Duties by law, imposed on Teas and to prolong the term for the payment of the duties on Wines, it is necessary that the Teas be deposited in conformity to the regulations prescribed in the Act—it being contended that the parties will be intitled to the benefit of that Credit on giving Bond, with surety, as in other cases, conditioned for the payment of the duties in two years.
As I have no doubt that the true construction of the law makes the deposit of the Teas an indispensable condition to the allowance of that Credit, I am to desire that you will govern yourself accordingly.
I am, Sir,   Your Obedt. Servt.
Alexander Hamilton
Sharp Delany Esqr.Collr. Philada.
